DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 
Claims 1-15 were previously pending. Claims 1, 2, 4-8, 10-13 are amended. Claims 1-15 are currently pending. 


Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 06/28/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on new prior art, US 2017/0026952 A1 to Vajapeyam, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0092122 to Babaei et al. (hereinafter “Babaei’) in view of US 2017/0026942 A1 to Vajapeyam et al. (hereinafter “Vajapeyam”)

a method of transmitting an uplink signal by a user equipment in a wireless communication system, (Figures 12 and 13, illustrates SPS configured resources for transmission of uplink signals) the method comprising:
receiving a semi-persistent scheduling (SPS configuration for SPS-based physical uplink shared channel (PUSCH) transmission every SPS interval ([0098]-[0099], discloses multiple uplink SPS may be configured for a cell.  Figures 12, 13, [0105] and [0115], further discloses SPS configuration specific periodicity may be configured (i.e. indicative of SPS intervals).  The multiple SPS configurations may be indicated by eNB RRC signaling (i.e. receiving at the user equipment). The base station may transmit an SPS transmission grant (e.g. DCI activating an SPS) based on the UE assistance report. The base station may provide an SPS DCI grant for an SPS configuration and SPS radio resources based on the assistance information transmitted by the UE. After receiving the grant, the UE may initialize the corresponding SPS configuration and may transmit the data via the radio resources allocated to the UE. [0093], further discloses SPS configuration parameters including PUSCH parameters associated with SPS-ConfigUL IE. [0135], further discloses DCI format 0 used for scheduling of PUSCH in on UL cell)
performing first SPS-based PUSCH transmissions based on the SPS configuration.  (Figures 12, 13, [0105] and [0115], further discloses the base station may provide an SPS DCI grant for an SPS configuration and SPS radio resources based on the assistance information transmitted by the UE. After receiving the grant, 
wherein, in a state in which the user equipment is scheduled to perform a second SPS-based PUSCH transmission that overlaps, in a time domain, with the transmissions of the first SPS-based PUSCH which are ongoing: the user equipment continues performing the ongoing first SPS-based PUSCH transmissions without performing the second SPS-based PUSCH transmission. ([0132], discloses in an example, multiple SPSs may be activated in parallel. For example, a new SPS (i.e. second SPS-based PUSCH transmission) may be triggered while a previous SPS is on-going. [0140]-[0141], further discloses when multiple SPS grants coincide (i.e. overlap) in the same subframe (i.e. time domain), the UE may select a grant based on criteria, such as priority. The UE may transmit uplink transport blocks employing a selected grant (e.g. a grant with a higher priority) (i.e. performs ongoing first SPS based PUSCH transmission). The UE may drop/ignore other grants and may not transmit uplink signals (TBs) in the other grants(s) (i.e. without performing the second SPS-based PUSCH transmission))

Babael does not explicitly teach the SPS configuration including a number of repetitions of the SPS based PUSCH transmission within each SPS interval; performing repeated first SPS based PUSCH transmissions based on the SPS configuration; wherein the repeated first SPS-based PUSCH transmissions comprise repeated transmissions of the first SPS-based PUSCH within each SPS interval.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei to include the above limitations as suggested by Vajapeyam, as data transmissions scheduled using SPS may also be repeated or bundled to effect coverage enhancement (CE) for devices that that have poor radio link conditions, as indicated in [0005] of Vajapeyam.

Regarding Claim 2, Babaei/Vajapeyam teaches The method according to claim 1, wherein Vajapeyam further teaches the repeated first SPS-based PUSCH transmissions are performed over a plurality of time intervals (TTIs) based on the SPS configuration. ([0046] and [0055], discloses TTI bundling repetitions. The wireless 

Regarding Claim 3, Babaei/Vajapeyam teaches The method according to claim 2, wherein Babaei/Vajapeyam further teaches each of the plurality of TTIs is one of (i) a subframe including 14 symbols in the time domain, (ii) a slot including 7 symbols in the time domain, or (iii) a subslot including N symbols in the time domain, where N is a positive integer smaller than 7. (Vajapeyam, [0055] and [0057] discloses SPS transmission with repetition over consecutive TTIs.  Babaei, Figure 13 and [0132]-[0133], discloses SPS transmission over multiple subframes/TTIs.  Figure 2 and [0044], further discloses a subframe consists of two or more slots, where each slot is 7 symbols) Examiner maintains same motivation to combine as indicated in Claim 1 above.

the method according to claim 1, further comprising: Vajapeyam further teaches receiving a dynamic uplink grant for a third uplink transmission which is not a SPS-based PUSCH transmission, wherein, in a state in which the repeated first SPS-based PUSCH transmissions overlap, in the time domain, with the third uplink transmission based on the dynamic uplink grant: the user equipment stops performing the repeated first SPS-based PUSCH transmissions and performs the third uplink transmission. ([0062]-[0064], discloses some wireless systems, including system 200, may use both SPS-assigned and dynamically assigned resources. In some cases, a UE 115 may receive a dynamic assignment (i.e. receiving a dynamic uplink grant) overlapping in the time domain with a prior SPS assignment. By way of example, if there is an overlap of SPS-assigned resources with the dynamic assignment, the dynamic assignment may, in some cases, take precedence. If the dynamic assignment takes precedence, the overlapped SPS assignment may be overridden. If an SPS assignment and a dynamic assignment overlap, the SPS assignment may be released, or it may remain configured. If the SPS assignment is released, the SPS transmission may stop and not transmit unless the UE 115 reconfigures it) Examiner maintains same motivation to combine as indicated in Claim 1 above. 

Regarding Claim 6, Babaei teaches A method of receiving an uplink signal by a base station in a wireless communication system, the method comprising: (Figure 4 illustrates a wireless device communicating with a base station)
transmitting, to a user equipment, a semi-persistent scheduling (SPS) configuration for SPS-based physical uplink shared channel (PUSCH) reception every SPS interval, ([0098]-[0099], discloses multiple uplink SPS may be configured for a cell.  Figures 12, 13, [0105] and [0115], further discloses SPS configuration specific periodicity may be configured (i.e. indicative of SPS intervals).  The multiple SPS configurations may be indicated by eNB RRC signaling (i.e. receiving at the user equipment). The base station may transmit an SPS transmission grant (e.g. DCI activating an SPS) based on the UE assistance report. The base station may provide an SPS DCI grant for an SPS configuration and SPS radio resources based on the assistance information transmitted by the UE. After receiving the grant, the UE may initialize the corresponding SPS configuration and may transmit the data via the radio resources allocated to the UE. [0093], further discloses SPS configuration parameters including PUSCH parameters associated with SPS-ConfigUL IE. [0135], further discloses DCI format 0 used for scheduling of PUSCH in on UL cell)
receiving, from the user equipment, first SPS-based PUSCH  transmissions based on the SPS configuration, (Figures 12, 13, [0105] and [0115], further discloses the base station may provide an SPS DCI grant for an SPS configuration and SPS radio resources based on the assistance information transmitted by the UE. After receiving the grant, the UE may initialize the corresponding SPS configuration and may transmit the data (i.e. first SPS based PUSCH transmissions) via the radio resources allocated to the UE)
wherein, in a state in which a second SPS-based PUSCH  transmission is scheduled to be transmitted by the user equipment to overlap, in a time domain, with the transmissions of the first SPS-based PUSCH  which are ongoing, the base station continues receiving the ongoing first SPS-based PUSCH  transmissions without receiving the second SPS-based PUSCH  transmission. ([0132], discloses in an example, multiple SPSs may be activated in parallel. For example, a new SPS (i.e. second SPS-based PUSCH transmission) may be triggered while a previous SPS is on-going. [0140]-[0141], further discloses when multiple SPS grants coincide (i.e. overlap) in the same subframe (i.e. time domain), the UE may select a grant based on criteria, such as priority. The UE may transmit uplink transport blocks employing a selected grant (e.g. a grant with a higher priority) (i.e. performs ongoing first SPS based PUSCH transmission). The UE may drop/ignore other grants and may not transmit uplink signals (TBs) in the other grants(s) (i.e. without receiving the second SPS-based PUSCH transmission))
Babael does not explicitly teach the SPS configuration including a number of repetitions of the SPS based PUSCH transmission within each SPS interval; receiving, from the user equipment, repeated first SPS based PUSCH transmissions based on the SPS configuration; wherein the repeated first SPS-based PUSCH transmissions comprise repeated transmissions of the first SPS-based PUSCH within each SPS interval.

However, the concept of repetition in semi-persistent scheduling is well known in the art. For example, in a similar field of endeavor, Vajapeyam discloses in [0057], SPS communication may be configured and activated by higher layer signaling or with physical channel messages, or both sent to UE 115-a from base station 105-a. The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei to include the above limitations as suggested by Vajapeyam, as data transmissions scheduled using SPS may also be repeated or bundled to effect coverage enhancement (CE) for devices that that have poor radio link conditions, as indicated in [0005] of Vajapeyam.

Regarding Claim 7, Babaei/Vajapeyam The method according to claim 6, wherein, Babaei further teaches in the state in which the second SPS-based PUSCH  transmission is scheduled to overlap, in the time domain, with the repeated transmissions of the first SPS-based PUSCH  which are ongoing, the base station does not expect that the user equipment performs the second SPS-based PUSCH  transmission. ([0141], discloses in an example, when multiple SPS grants coincide in the same subframe, the UE may transmit uplink TBs employing a selected grant (e.g. a grant with a higher priority). The UE may drop other grant(s). (i.e. 

Claims 8-10 is rejected for having the same limitations as claim 2-4 above, respectively, except the claims are written in base station perspective.

Regarding Claim 12, Babaei teaches A user equipment configured to transmit an uplink signal in a wireless communication system, the user equipment comprising: (Figure 4 illustrates a wireless device communicating with a base station)
a transceiver; at least one processor; and at least one computer memory that is operably connectable to the at least one processor and that stores instructions which, when executed, cause the at least one processor to perform operations comprising: (Figure 4 illustrates a wireless device  comprising processor,  memory, and communication interface)
receiving, via the transceiver, a semi-persistent scheduling (SPS configuration for SPS-based physical uplink shared channel (PUSCH) transmission every SPS interval ([0098]-[0099], discloses multiple uplink SPS may be configured for a cell.  Figures 12, 13, [0105] and [0115], further discloses SPS 
performing, via the transceiver, first SPS-based PUSCH transmissions based on the SPS configuration.  (Figures 12, 13, [0105] and [0115], further discloses the base station may provide an SPS DCI grant for an SPS configuration and SPS radio resources based on the assistance information transmitted by the UE. After receiving the grant, the UE may initialize the corresponding SPS configuration and may transmit the data (i.e. first SPS based PUSCH transmissions) via the radio resources allocated to the UE)
wherein, in a state in which the user equipment is scheduled to perform a second SPS-based PUSCH transmission that overlaps, in a time domain, with the transmissions of the first SPS-based PUSCH which are ongoing: the user equipment continues performing the ongoing first SPS-based PUSCH transmissions without performing the second SPS-based PUSCH transmission. ([0132], discloses in an example, multiple SPSs may be activated in parallel. For 

Babael does not explicitly teach the SPS configuration including a number of repetitions of the SPS based PUSCH transmission within each SPS interval; performing repeated first SPS based PUSCH transmissions based on the SPS configuration; wherein the repeated first SPS-based PUSCH transmissions comprise repeated transmissions of the first SPS-based PUSCH within each SPS interval.

However, the concept of repetition in semi-persistent scheduling is well known in the art. For example, in a similar field of endeavor, Vajapeyam discloses in [0057], SPS communication may be configured and activated by higher layer signaling or with physical channel messages, or both sent to UE 115-a from base station 105-a. The configuration information may include repetition information for SPS assignments, where the repetition information may include a number of times for SPS information to be repeated in a bundle. In some cases, SPS configuration information and activation may be indicated in grant on PDCCH. In some cases, the SPS communication may be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei to include the above limitations as suggested by Vajapeyam, as data transmissions scheduled using SPS may also be repeated or bundled to effect coverage enhancement (CE) for devices that that have poor radio link conditions, as indicated in [0005] of Vajapeyam.

Claims 13-15 is rejected for having the same limitations as claim 2-4 above, respectively, except the claims are written in user equipment apparatus format.

Claim 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei/Vajapayem in view of US 2017/0303302 A1 to Bagheri et al. (hereinafter “Bagheri”)
Vajapayem further discloses a state in which the user equipment stops performing the repeated first SPS-based uplink transmission ([0064], discloses if an SPS assignment and a dynamic assignment overlap, the SPS assignment may be released, or it may remain configured. If the SPS assignment is released, the SPS transmission may stop and not transmit unless the UE 115 reconfigures it)
the user equipment transmits, through the third uplink transmission or through a physical uplink control channel (PUCCH), uplink control information (UCI) which was to be transmitted through piggyback on the repeated first SPS-based uplink transmissions.
However, in a similar field of endeavor, Bagheri discloses in [0097]-[0098], a device may prioritize one transmission over the second transmission by transmitting a first transmission in UL using a first TTI in a first resource, and dropping a second UL transmission using a second TTI corresponding to a second SPS resource for a third period in time, in which the first and the second resource may overlap in time in the third period. [0096], discloses if a remote unit 102 is configured with a SPS corresponding to 1 ms TTI in UL (i.e. repeated first SPS uplink transmission), and a dynamic grant (third uplink transmission) S for an s-TTI with colliding time and/or time-frequency resources (i.e. overlapping) with SPS resources is received by the remote unit (i.e. receiving a dynamic uplink grant), the remote unit may prioritize the low-latency data transmission (i.e. performing the third uplink transmission) if it is configured via higher layers to drop the 1 ms SPS transmission (i.e. stops performing the repeated first SPS uplink transmissions))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei/Vajapeyem to include the above limitations as suggested by Bagheri, to allow for prioritization for a 

Claim 11 is rejected for having the same limitations as claim 5 above, , except the claim is written in base station perspective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0215781 A1 to Jeon et al, directed to selection of uplink transmission when semi-persistent CSI or grant-free transmissions overlap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENKEY VAN/           Primary Examiner, Art Unit 2477